Opinion issued November 14, 2002




 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00350-CV
____________

TOMBALL MOBILE HOME SALES, INC.,  Appellant

V.

BRIAN MILLER AND LYNETTE MILLER,  Appellees



On Appeal from the County Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 758,277



O P I N I O N	Appellant's brief in this appeal was due on August 26, 2002.  On October 14,
2002, the Court ordered that appellant's appeal would be dismissed for want of
prosecution unless within 30 days of the date of the order, appellant filed a reasonable
explanation for failure to timely file his brief and his brief.  Thirty days have expired
and appellant has done neither.
	Accordingly appellant's appeal is dismissed for want of prosecution.  See Tex.
R. App. P. 42.3(b),(c).
PER CURIAM
Do not publish.  Tex. R. App. P. 47.
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.